Exhibit 10.37

CONFIRMATION OF GUARANTY

and

AMENDMENT NO. 3

Dated as of December 12, 2008

to

AMENDED AND RESTATED GUARANTEE AGREEMENT

Dated as of August 23, 2007

          THIS CONFIRMATION OF GUARANTY and AMENDMENT NO. 3 (the Confirmation
and Amendment) is made as of December 12, 2008 by and between Photronics, Inc.
(the Guarantor) and JPMorgan Chase Bank (China) Company Limited, Shanghai
Branch, as Administrative Agent (for and on behalf of itself and the Majority
Lenders under the Restated Credit Agreement) (the Administrative Agent), under
that certain Amended and Restated Guarantee Agreement dated as of August 23,
2007 by and between the Guarantor and the Administrative Agent (for and on
behalf of itself and the other Finance Parties from time to time party to the
Restated Credit Agreement) (as amended by that certain Amendment No. 1 thereto,
dated as of April 25, 2008, and that certain Amendment No. 2 thereto, dated as
of October 31, 2008, and as may be further amended, supplemented or otherwise
modified from time to time, the Guarantee Agreement). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Guarantee Agreement.

          WHEREAS, the Guarantor has requested that the Administrative Agent and
the Majority Lenders agree to certain amendments to the Guarantee Agreement;

          WHEREAS, the Guarantor, the Administrative Agent and the Majority
Lenders have agreed to such amendments on the terms and conditions set forth
herein;

          WHEREAS, concurrently with the amendments to the Guarantee Agreement
pursuant to this Confirmation and Amendment, Photronics Imagining Technologies
(Shanghai) Co., Ltd., borrower under the Restated Credit Agreement (the
Borrower), and the Finance Parties have agreed to amend the Restated Credit
Agreement pursuant to an Amendment Agreement dated as of the date hereof (the
Amendment to Credit Agreement);

          WHEREAS, it is a condition precedent to the execution and delivery of
the Amendment to Credit Agreement by the Finance Parties that the Guarantor
consents to the amendments to the Restated Credit Agreement as set forth therein
and confirms its guaranty, and the Guarantor is willing to grant such consent
and confirmation;

          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor and the Administrative Agent (for and on behalf of itself and the
Majority Lenders under the Restated Credit Agreement) have agreed to enter into
this Confirmation and Amendment.

--------------------------------------------------------------------------------


          1. Amendments to Guarantee Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
Guarantee Agreement is hereby amended as follows:

          (a) Section 1.1 of the Guarantee Agreement is amended to add the
following definitions thereto and, where applicable, to replace the
corresponding previously existing definitions:
 

          

     Capital Expenditures means, without duplication, any cash expenditures for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Guarantor and its
Subsidiaries prepared in accordance with GAAP.

     Chinese Bridge Facility means the RMB22,500,000 short-term credit facility
by and among Photronics Imaging Technologies (Shanghai) Co., Ltd. and JPMorgan
Chase Bank, N.A., Shanghai Branch, as lender.

     Chinese Facility Sale means any sale of the Guarantor’s direct or indirect
Equity Interests in the Company or all or a portion of the assets of the
Company.

     Collateral means all Pledged Equity, all “Collateral” as defined in the
Security Agreement and all other property pledged in favor of the Collateral
Agent, on behalf of itself and the Holders of Secured Obligations, pursuant to
the Mortgages and any other Collateral Document from time to time.

     Collateral Documents means, collectively, the Security Agreement, the
Pledge Agreements, the Mortgages and all other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, evidence or perfect Liens to secure the Secured Obligations.

     Consolidated Fixed Charges means, with reference to any period, without
duplication, interest payments in cash and scheduled principal payments on
Indebtedness made in cash during such period, plus Taxes paid in cash, all
calculated for the Guarantor and its Subsidiaries on a consolidated basis.

     First Tier Foreign Subsidiary means each Material Subsidiary which is a
Foreign Subsidiary and with respect to which any one or more of the Guarantor
and its Domestic Subsidiaries directly owns or controls more than 50% of such
Foreign Subsidiary’s Equity Interests.

     Fixed Charge Coverage Ratio has the meaning assigned to such term in
Section 7.11(d).

     Manchester Facility means the real property and buildings owned by the
Guarantor or any Subsidiary located in Manchester, England.

2

--------------------------------------------------------------------------------


          

     Mortgage means each mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Collateral Agent, for the benefit of
the Collateral Agent and the Holders of Secured Obligations, on real property of
a Loan Party, including any amendment, restatement, modification or supplement
thereto, each in form and substance reasonably acceptable to the Collateral
Agent and the Guarantor.

     Mortgage Instruments means such title reports, title insurance, flood
certifications and flood insurance, opinions of counsel, surveys, appraisals and
environmental reports and other similar information and related certifications
as are reasonably requested by, and in form and substance reasonably acceptable
to, the Collateral Agent from time to time.

     Net Proceeds means, with respect to any event, (a) the cash proceeds
actually received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title policy premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required payments of other obligations
relating to the applicable event on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established against any adjustment to
the sale price or to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer).

     Pledge Subsidiary means (i) each Domestic Subsidiary and (ii) each First
Tier Foreign Subsidiary that is a Material Subsidiary.

     Pledged Equity means all pledged Equity Interests in or upon which a
security interest or Lien is from time to time granted to the Collateral Agent,
for the benefit of the Holders of Secured Obligations, under the Pledge
Agreements.

     PRC Collateral Documents means the mortgages, security agreements and all
other agreements, instruments and documents executed in connection with the
Restated Credit Agreement (as amended by the Amendment to Credit Agreement) that
are intended to create, evidence or perfect Liens to secure the "Obligations" as
defined thereunder.

3

--------------------------------------------------------------------------------


          

     Qualified Asset Sales means (i) the Chinese Facility Sale and (ii) the
sale, transfer or disposition by the Guarantor or any Subsidiary of all or a
portion of the Manchester Facility (in each case excluding sales, transfers or
dispositions from the Guarantor or any Subsidiary to the Guarantor, any
Subsidiary or any Affiliate thereof).

     Qualified Unsecured Indebtedness of the Guarantor or any Subsidiary means
unsecured Indebtedness of such Person in an aggregate outstanding principal
amount not in excess of $25,000,000 and on terms and conditions satisfactory to
the Administrative Agent (it being understood and agreed that the limitations
applicable to Subordinated Indebtedness pursuant to Section 7.10 shall also be
applicable, mutatis mutandis, to Qualified Unsecured Indebtedness).

     Secured Obligations means the Obligations and the Indebtedness and other
obligations of the Guarantor under the U.S. Facility, and includes without
limitation the "Obligations" as defined in the U.S. Facility Agreement.

     Security Agreement means that certain Security Agreement (including any and
all supplements thereto), dated as of December 12, 2008, between the Loan
Parties and the Collateral Agent, for the benefit of the Collateral Agent and
the other Holders of Secured Obligations, as the same may be amended, restated
or otherwise modified from time to time.

     UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

          (b) Section 1.1 of the Guarantee Agreement is amended to delete the
defined terms "Financials" and "Permitted Acquisition" appearing therein.

          (c) The definition of "Finance Documents" in Section 1.1 of the
Guarantee Agreement is amended to delete the reference "Pledge Agreements" and
to replace such reference with the reference "Collateral Documents and PRC
Collateral Documents".

          (d) The definition of "Pledge Agreements" appearing in Section 1.1 of
the Guarantee Agreement is amended to delete the reference "6.10 (Pledge
Agreements)" therein and to replace such reference with the reference "6.9
(Pledges; Additional Collateral; Further Assurances)".

          (e) Section 5.9 of the Guarantee Agreement is amended to add the
following at the end thereof: "and Liens under the Collateral Documents and the
PRC Collateral Documents."

          (f) Section 5.18 of the Guarantee Agreement is amended to delete the
reference "the date hereof" appearing therein and to replace such reference with
the reference "December 12, 2008, except for representations and warranties
which refer expressly to a prior date, which representations and warranties were
true and correct as of each such prior date".

          (g) Article V of the Guarantee Agreement is amended to add the
following as a new Section 5.19 thereof and re-designating Section 5.19 thereof
as Section 5.20:

4

--------------------------------------------------------------------------------


          

     SECTION 5.19 Security Interest in Collateral

     The provisions of the Collateral Documents create legal and valid Liens on
all the Collateral covered thereby in favor of the Collateral Agent, for the
benefit of the Holders of Secured Obligations, and (i) when all appropriate
filings, recordings, registrations, stampings or notifications are made and (ii)
upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control, such Liens shall constitute perfected and continuing
Liens on the Collateral, securing the Secured Obligations, and having priority
over all other Liens on the Collateral except in the case of (a) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Collateral Agent pursuant to any applicable law
and (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Collateral Agent has not obtained or
does not maintain possession of such Collateral.

 

(h) Section 6.3 of the Guarantee Agreement is amended by adding the following at
the end thereof:

 

     For the avoidance of doubt, the Guarantor shall not initiate, or permit any
other Person to initiate, any liquidation, dissolution, winding-up or other
termination of existence of the Company.

 

(i) Section 6.5 of the Guarantee Agreement is amended and restated in its
entirety to read as follows:

 


          

     SECTION 6.5 Maintenance of Properties; Insurance

     (a) The Guarantor will, and will cause each of its Subsidiaries to, (i)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (ii) maintain
with financially sound and reputable carriers (1) insurance in such amounts
(with no greater risk retention) and against such risks (including loss or
damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (2) all insurance required pursuant to the
Collateral Documents. The Guarantor will furnish to the Lenders, upon request of
the Collateral Agent, information in reasonable detail as to the insurance so
maintained.

     (b) The Guarantor shall deliver to the Collateral Agent endorsements (x) to
all “All Risk” physical damage insurance policies on the Loan Parties’ tangible
personal property and assets located in the United States of America and
business interruption insurance policies naming the Collateral Agent as lender
loss payee, and (y) to all general liability and other liability policies naming
the Collateral Agent an additional insured. Each policy for liability insurance
shall provide for all losses to be paid on behalf of the Collateral Agent and
the Guarantor or its Subsidiaries as their interests may appear. In the event
the Guarantor or any of its Subsidiaries at any time or times hereafter shall
fail to

5

--------------------------------------------------------------------------------


          

obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Collateral Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Collateral Agent deems
advisable. All sums so disbursed by the Collateral Agent shall constitute part
of the Obligations, payable as provided in this Agreement. The Guarantor will
furnish to the Collateral Agent prompt written notice of any casualty or other
insured damage to any material portion of the Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding.

     (c) So long as no Event of Default shall have occurred and be continuing,
all insurance payments received by the Collateral Agent in connection with any
loss, damage or destruction of any property of the Guarantor or any of its
Subsidiaries will be released by the Collateral Agent to the applicable
Guarantor or such Subsidiary for the repair, replacement or restoration thereof,
subject to the prepayment requirements under Section 2.11(c) of the U.S.
Facility Agreement and subject to such other terms and conditions with respect
to the release thereof as the Collateral Agent may reasonably require.

          (j) Section 6.6 of the Guarantee Agreement is amended to (1) add the
phrase “including environmental assessment reports and Phase I or Phase II
studies,” immediately after the phrase “relevant books and records,” appearing
in the second sentence thereof and (2) add the sentence “The Guarantor
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Guarantor and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.” to the end thereof.

          (k) Section 6.9 of the Guarantee Agreement is amended and restated in
its entirety to read as follows:



          

     SECTION 6.9 Pledges; Additional Collateral; Further Assurances

     (a) The Guarantor will cause, and will cause each other Subsidiary
qualifying as a Loan Party to cause, within the time periods set forth below
with respect to real property, all of its owned property (whether real,
personal, tangible, intangible, or mixed) to be subject at all times to first
priority and perfected (subject in each case to the qualifications specified in
Section 5.19 with respect to priority and perfection) Liens in favor of the
Collateral Agent for the benefit of the Holders of Secured Obligations to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 7.2.
Without limiting the generality of the foregoing, the Guarantor (i) will cause
the Applicable Pledge Percentage of the issued and outstanding Equity Interests
of each Pledge Subsidiary directly owned by the Guarantor or any other
Subsidiary qualifying as a Loan Party to be subject at all times to a first
priority and perfected (subject in each case to the qualifications specified in
Section 5.19 with respect to priority and perfection) Lien in favor of the
Collateral Agent to secure the Secured Obligations in

6

--------------------------------------------------------------------------------


          

accordance with the terms and conditions of the Collateral Documents; provided
that no such pledge of the Equity Interests of a Foreign Subsidiary shall be
required hereunder to the extent such pledge is prohibited by applicable law or
the Collateral Agent and its counsel reasonably determine that, in light of the
cost and expense associated therewith, such pledge would be unduly burdensome or
not provide material Pledged Equity for the benefit of the Holders of Secured
Obligations pursuant to legally binding, valid and enforceable Pledge
Agreements, and (ii) will, and will cause each other Subsidiary qualifying as a
Loan Party to, deliver Mortgages and Mortgage Instruments with respect to real
property owned by the Guarantor or such Subsidiary to the extent, and within
such time period as is, reasonably required by the Collateral Agent.
Notwithstanding the foregoing, the Guarantor agrees to use its best efforts to
deliver such Mortgages and Mortgage Instruments as soon as practicable after
December 12, 2008 but in no event later than February 5, 2009 or such later date
as the Collateral Agent may agree in the exercise of its reasonable discretion
with respect thereto.

     (b) Without limiting the foregoing, the Guarantor will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Collateral Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by Section
4.01 of the U.S. Facility Agreement, as applicable), which may be required by
law or which the Collateral Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Finance
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Guarantor.

     (c) If any real property or improvements thereto or any interests therein
are acquired by a Loan Party after December 12, 2008 (other than assets already
constituting Collateral under the Security Agreement or any Mortgage), the
Guarantor will notify the Collateral Agent thereof, and, if requested by the
Collateral Agent, the Guarantor will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause the other Loan Parties
to take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens, including actions described in
paragraph (b) of this Section, all at the expense of the Guarantor.

          (l) Article VI of the Guarantee Agreement is amended to add the
following as a new Section 6.11 and a new Section 6.12 thereof:

          

     SECTION 6.11 Registration of the Guarantee

     The Guarantor must cause the Company to, within 15 days upon the
performance of the Guarantee by the Guarantor, effect the foreign debt
registration with SAFE in respect of the Guarantee and promptly thereafter
deliver to the Administrative Agent a certified copy of the foreign debt
registration certificate issued by SAFE.

7

--------------------------------------------------------------------------------


          

     SECTION 6.12 Depository Banks

     The Guarantor and each Subsidiary will, by no later than January 12, 2009,
maintain one or more of the Lenders (or their subsidiaries or affiliates) as its
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business. In the event that any Lender (or their
subsidiary or affiliate) ceases to be a Lender under the Restated Credit
Agreement, the Guarantor and its applicable Subsidiaries shall have 30 days, or
such longer period as may be agreed by the Collateral Agent in its reasonable
discretion, to move its accounts to one or more of the other Lenders (or their
subsidiaries or affiliates).

          (m) Section 7.1(f) of the Guarantee Agreement is amended to delete the
amount “$35,000,000” appearing therein and to replace such amount with the
amount “$5,000,000”.

          (n) Section 7.1(g) of the Guarantee Agreement is amended and restated
in its entirety to read as follows:



          

     (g) Subordinated Indebtedness and Qualified Unsecured Indebtedness, in each
case so long as, after giving effect to the incurrence thereof, no Default shall
have occurred and be continuing and the Borrowers shall be in compliance, on a
pro forma basis after giving effect to such incurrence, with the covenants
contained in Section 7.11 recomputed as if such incurrence had occurred on the
first day of the period for testing such compliance;

          (o) Section 7.1(j) of the Guarantee Agreement is amended to delete the
word “and” appearing at the end thereof.

          (p) Section 7.1(k) of the Guarantee Agreement is amended and restated
in its entirety to read as follows:



          

     (j) unsecured Indebtedness in an aggregate principal amount not exceeding
$1,000,000 at any time outstanding; and

          (q) Section 7.1 of the Guarantee Agreement is amended to add the
following as a new clause (l) thereof:



          

     (l) in addition to Indebtedness permitted pursuant to Section 7.1(c),
Indebtedness existing on December 12, 2008 and set forth in Schedule 7.1(l) and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof.

          (r) Section 7.2(a) of the Guarantee Agreement is amended to delete the
phrase “the Pledge Agreements” appearing therein and to replace such phrase with
the phrase “any Collateral Document or PRC Collateral Document”.

          (s) Section 7.3(a)(iii) of the Guarantee Agreement is amended to add
the phrase “or otherwise dissolve into,” immediately before the phrase “a Loan
Party” appearing therein.

8

--------------------------------------------------------------------------------

          (t) Each of clause (D) and clause (E) of Section 7.3(a)(iv) of the
Guarantee Agreement is amended and restated in its entirety to read as follows:



          

     (D) enter into Qualified Asset Sales so long as the Net Proceeds resulting
thereof are applied in accordance with Section 2.11(c) of the U.S. Facility
Agreement and

     (E) make any other sales, transfers, leases or dispositions of assets with
an aggregate book value that, together with the aggregate book value of all
other assets of the Guarantor and its Subsidiaries previously leased, sold or
disposed of as permitted by this clause (E) during any fiscal year of the
Guarantor, does not exceed 1% of Consolidated Total Assets (as reflected in the
most recent consolidated balance sheet of the Guarantor delivered to the
Lenders) or as otherwise approved in writing by the Administrative Agent and

          (u) Clause (vi) of Section 7.3(a) of the Guarantee Agreement is
amended to (1) become clause (v) of Section 7.3(a) of the Guarantee Agreement
and (2) insert the phrase “or a Material Subsidiary” immediately after the
reference to “Foreign Subsidiary Borrower” appearing therein.

          (v) Section 7.4(d) of the Guarantee Agreement is amended and restated
in its entirety to read as follows:



          

     (d) investments, loans or advances made by the Guarantor in or to any
Subsidiary and made by any Subsidiary to the Guarantor or any other Subsidiary
(provided that not more than $1,000,000 in investments, loans or advances or
capital contributions may be made and remain outstanding, during the term of
this Agreement, by any Loan Party to a Subsidiary which is not a Loan Party but
provided further that investments, loans, advances or capital contributions made
to (i) effect the servicing of the obligations under the Restated Credit
Agreement or the Chinese Bridge Facility and (ii) fund the operating expenses of
the Company in the ordinary course of business consistent with past practice, in
each case shall not be subject to the foregoing proviso);

          (w) Each of Section 7.4(h) and Section 7.4(j) of the Guarantee
Agreement is amended and restated in its entirety to read as follows:

          

     (h) [intentionally omitted];

     (j) [intentionally omitted];

          (x) Section 7.4(k) of the Guarantee Agreement is amended to (1) delete
the amount “$10,000,000” appearing therein and to replace such amount with the
amount “1,000,000” and (2) change the period appearing at the end thereof to “;
and”.

          (y) Section 7.4 of the Guarantee Agreement is amended to add the
following as a new clause (l) thereof:

9

--------------------------------------------------------------------------------


          

     (l) in addition to investments permitted pursuant to Section 7.4(i),
investments, loans or advances existing on December 12, 2008 and set forth in
Schedule 7.4(l) and extensions, renewals and replacements of any such
investments, loans or advances with investments, loans or advances of a similar
type that do not increase the outstanding amount thereof.

          (z) Section 7.6(a) of the Guarantee Agreement is amended to (1) insert
a comma immediately after the word “Subsidiaries” appearing in clause (iii)
thereof and (2) amend and restate clause (iv) thereof in its entirety to read as
follows:



          

     (iv) PSMC may make dividends to its shareholders.

          (aa) Clause (iii) of Section 7.6(b) of the Guarantee Agreement is
amended and restated in its entirety to read as follows:

          

     (iii) [intentionally omitted];

          (bb) Section 7.11 of the Guarantee Agreement is amended and restated
in its entirety to read as follows:

          

     SECTION7.11 Financial Covenants

     (a) Maximum Senior Leverage Ratio. The Guarantor will not permit the ratio
(the Senior Leverage Ratio), determined as of the end of each of its fiscal
quarters set forth below, of (i) Consolidated Senior Indebtedness to (ii)
Consolidated EBITDA for the period of 4 consecutive fiscal quarters ending with
the end of such fiscal quarter, all calculated for the Guarantor and its
Subsidiaries on a consolidated basis, to be greater than the ratio set forth
opposite such fiscal quarter:
 

Fiscal Quarter Ending On or About        Maximum Senior Leverage Ratio  October
31, 2008  2.25 to 1.00   January 31, 2009  2.25 to 1.00 April 30, 2009   
2.15 to 1.00 July 31, 2009  2.00 to 1.00 October 31, 2009  1.75 to 1.00 January
31, 2010 and each Fiscal Quarter    1.25 to 1.00 ending thereafter   


     (b) Total Leverage Ratio. The Guarantor will not permit the ratio (the
Total Leverage Ratio), determined as of the end of each of its fiscal quarters
set forth below, of (i) Consolidated Total Indebtedness to (ii) Consolidated
EBITDA for the period of 4 consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Guarantor and its Subsidiaries on a
consolidated basis, to be greater than the ratio set forth opposite such fiscal
quarter:


           Fiscal Quarter Ending On or About        Maximum Total Leverage
Ratio    October 31, 2008  2.50 to 1.00 January 31, 2009    2.50 to 1.00 April
30, 2009  2.40 to 1.00 July 31, 2009  2.25 to 1.00 October 31, 2009 
2.00 to 1.00 January 31, 2010 and each Fiscal Quarter  1.50 to 1.00 ending
thereafter 


10

--------------------------------------------------------------------------------


          

     (c) Minimum Unrestricted Cash Balances. The Guarantor will not permit the
aggregate amount of unrestricted cash balances and Permitted Investments
maintained by the Guarantor and its Subsidiaries to be less than $50,000,000.
For the avoidance of doubt, any cash deposited with the Collateral Agent
pursuant to the terms of the Collateral Documents shall be deemed to be
unrestricted cash.

     (d) Minimum Fixed Charge Coverage Ratio. The Guarantor will not permit the
ratio (the Fixed Charge Coverage Ratio), determined as of the end of each of its
fiscal quarters set forth below, of (i) Consolidated EBITDA minus Capital
Expenditures to (ii) Consolidated Fixed Charges, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Guarantor and its Subsidiaries on a consolidated basis,
to be less than the ratio set forth opposite such fiscal quarter:

 


           Fiscal Quarter Ending On or About        Minimum Fixed Charge
Coverage Ratio January 31, 2009    1.25 to 1.00  April 30, 2009 and each Fiscal
Quarter  1.50 to 1.00  ending thereafter     

     (e) Minimum EBITDA. The Guarantor will not permit Consolidated EBITDA for
the fiscal quarters ending on or about the dates set forth below to be less than
the corresponding amount set forth opposite such fiscal quarter:


           Fiscal Quarter Ending On or About        Minimum Consolidated EBITDA 
October 31, 2008  $25,000,000  January 31, 2009  $16,000,000  April 30, 2009 
$25,000,000  July 31, 2009 and each  $30,000,000  Fiscal Quarter ending
thereafter       

     (f) Maximum Capital Expenditures. The Guarantor will not, nor will it
permit any Subsidiary to, make Capital Expenditures in (i) an amount (in the
aggregate for the Guarantor and its Subsidiaries) in excess of $12,500,000
during the Guarantor’s fiscal quarter ending on or about October 31, 2008 and
(ii) an amount (in the aggregate for the Guarantor and its Subsidiaries) during
the period of 4 consecutive fiscal quarters ending as of the end of each of its
fiscal quarters (other than the fiscal quarter ending on or about October 31,
2008) in excess of the Relevant Amount. "Relevant Amount" means $65,000,000 as
of the end of the Guarantor's fiscal quarter ending on or about January 31, 2009
and $57,500,000 as of the end of each of the Guarantor's fiscal quarters ending
thereafter.


11

--------------------------------------------------------------------------------


          (cc) A new Schedule 7.1(l) is hereby added to the Guarantee Agreement
as set forth on Annex A hereto.

          (dd) A new Schedule 7.4(l) is hereby added to the Guarantee Agreement
as set forth on Annex B hereto.

          2. Conditions of Effectiveness. The effectiveness of this Confirmation
and Amendment is subject to the conditions precedent that (a) the Administrative
Agent shall have received counterparts of this Confirmation and Amendment duly
executed by the Guarantor and the Administrative Agent (for and on behalf of
itself and the Majority Lenders under the Restated Credit Agreement), (b) the
Guarantor shall have paid to the Administrative Agent, for the account of each
Lender that consents to the amendments herein by such time as is requested by
the Administrative Agent, an amendment fee equal to 0.50% of such Lender’s share
in the outstanding Loans and undrawn Commitments under the Restated Credit
Agreement, (c) the Guarantor shall have paid all of the fees of the
Administrative Agent and its affiliates (including, to the extent invoiced,
reasonable attorneys’ fees and expenses of the Administrative Agent) in
connection with this Confirmation and Amendment and the other Finance Documents
and (d) the Guarantor and its Subsidiaries shall have delivered to the
Administrative Agent and the Collateral Agent all Collateral Documents and
related instruments and documents requested by the Administrative Agent and the
Collateral Agent in connection with the effectiveness of this Confirmation and
Amendment.

          3. Consent to the Amendment to Credit Agreement and Confirmation of
Guaranty.

          (a) The Guarantor consents to the execution, delivery and performance
of the Amendment to Credit Agreement by the Borrower, to the terms and
conditions of the Amendment to Credit Agreement, and to the transactions
contemplated by the Amendment to Credit Agreement.

          (b) The Guarantor confirms, reaffirms and ratifies the Guarantee
Agreement, as amended hereby, and acknowledges and agrees that the Guarantee
Agreement, as amended hereby, is, and shall remain, the valid and enforceable
obligation of the Guarantor and in full force and effect and shall apply to the
obligations of the Borrower under the Restated Credit Agreement as amended by
the Amendment to Credit Agreement.

          (c) The Guarantor confirms and agrees that it has no defenses,
counterclaims or set-offs to its obligations under the Guarantee Agreement, as
amended hereby, including, without limitation, in respect of the Restated Credit
Agreement as amended by the Amendment to Credit Agreement, and hereby waives any
such defense, counterclaim or set-off.

          4. Representations and Warranties of the Guarantor and
Acknowledgements and Confirmations. The Guarantor hereby represents and warrants
as follows:

          (a) This Confirmation and Amendment and the Guarantee Agreement, as
amended hereby, constitute legal, valid and binding obligations of the Guarantor
and are enforceable against the Guarantor in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

12

--------------------------------------------------------------------------------

          (b) As of the date hereof and giving effect to the terms of this
Confirmation and Amendment, (i) no Default shall have occurred and be continuing
and (ii) the representations and warranties of the Guarantor set forth in the
Guarantee Agreement, as amended hereby, are true and correct as of the date
hereof, except for representations and warranties which expressly refer to an
earlier date, in which case such representations and warranties were true and
correct as of each such earlier date.

          (c) The Guarantor further represents, warrants and confirms that no
authorization, approval or consent of, and no filing or registration with, any
governmental or regulatory authority or agency (including, without limitation,
any registration of this Confirmation and Amendment with the State
Administration of Foreign Exchange) is required on the part of the Guarantor for
the Guarantor to make and give this Confirmation and Amendment and to perform
its obligations under the Guarantee Agreement, as amended hereby, in respect of
the transactions contemplated by Restated Credit Agreement, as amended by the
Amendment to the Credit Agreement.

          (d) The Guarantor hereby acknowledges and confirms that (i) it does
not have any grounds, and hereby agrees not to challenge (or to allege or to
pursue any matter, cause or claim arising under or with respect to) the
effectiveness, genuineness, validity, collectibility or enforceability of the
Restated Credit Agreement (as amended by the Amendment to Credit Agreement) or
any of the other Finance Documents, the Secured Obligations, the Liens securing
such Secured Obligations, or any of the terms or conditions of any Finance
Document and (ii) it does not possess (and hereby forever waives, remises,
releases, discharges and holds harmless the Lenders, the Agents and their
respective affiliates, stockholders, directors, officers, employees, attorneys,
agents and representatives and each of their respective heirs, executors,
administrators, successors and assigns (collectively, the “Indemnified Parties”)
from and against, and agrees not to allege or pursue) any action, cause of
action, suit, debt, claim, counterclaim, cross-claim, demand, defense, offset,
opposition, demand and other right of action whatsoever, whether in law, equity
or otherwise (which it, all those claiming by, through or under it, or its
successors or assigns, have or may have) against the Indemnified Parties, or any
of them, by reason of, any matter, cause or thing whatsoever, with respect to
events or omissions occurring or arising on or prior to the date hereof and
relating to the Restated Credit Agreement (as amended by the Amendment to Credit
Agreement) or any of the other Finance Documents (including, without limitation,
with respect to the payment, performance, validity or enforceability of the
Secured Obligations, the Liens securing the Secured Obligations or any or all of
the terms or conditions of any Finance Document) or any transaction relating
thereto.

          5. Reference to and Effect on the Guarantee Agreement.

          (a) Upon the effectiveness hereof, each reference to the Guarantee
Agreement in the Guarantee Agreement or any other Finance Document shall mean
and be a reference to the Guarantee Agreement as amended hereby.

          (b) Except as specifically amended above, the Guarantee Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

13

--------------------------------------------------------------------------------

          (c) The execution, delivery and effectiveness of this Confirmation and
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Guarantee Agreement or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

          6. Governing Law. This Confirmation and Amendment shall be construed
in accordance with and governed by the law of the State of New York.

          7. Headings. Section headings in this Confirmation and Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Confirmation and Amendment for any other purpose.

          8. Counterparts. This Confirmation and Amendment may be executed by
one or more of the parties hereto on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Signatures delivered by facsimile or PDF shall have the
same force and effect as manual signatures delivered in person.

[Signature Pages Follow]

14

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Confirmation and Amendment has been duly executed
as of the day and year first above written.

PHOTRONICS, INC.,  as the Guarantor    By:   Name:  Title: 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Confirmation of Guaranty and Amendment No. 3
Photronics, Inc.
Amended and Restated Guarantee Agreement
dated as of August 23, 2007

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK (CHINA) COMPANY  LIMITED, SHANGHAI BRANCH, as
Administrative  Agent (for and on behalf of itself and the Majority  Lenders
under the Restated Credit Agreement)    By:   Name:  Title: 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Confirmation of Guaranty and Amendment No. 3
Photronics, Inc.
Amended and Restated Guarantee Agreement
dated as of August 23, 2007

--------------------------------------------------------------------------------